IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. PD-0035-11 & PD-0036-11


WILLIAM ALLEN COOPER, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS

RED RIVER COUNTY



 Per Curiam.

O P I N I O N



	Appellant was convicted in two causes of improper photography or visual recording.
On appeal, the court of appeals held the evidence legally insufficient, reversed the
convictions, ordered judgments of acquittal, and issued mandates on the same day.  Cooper
v. State, No. 06-10-00083-CR slip op. (Tex. App.-Texarkana Nov. 16, 2010);  Cooper v.
State, No. 06-10-00084 slip op. (Tex. App.-Texarkana Nov. 16, 2010).
	The State has now filed a consolidated petition for discretionary review, alleging in
part that the court of appeals erred to simultaneously issue the mandates along with the
judgments, in violation of Rule of Appellate Procedure 18. We agree. Rule 18 does not
authorize the immediate issue of a mandate except in the case of agreement by the parties or
for good cause on the motion of a party. Tex. R. App. P. 18.1(c). Otherwise, the court of
appeals may not issue its mandate until 10 days after the time for filing a petition for
discretionary review (including any motions for extensions of time) has passed. Id. at 18.1(a). 
	We summarily grant ground (1) of the State's consolidated petition for discretionary
review, and order the court of appeals to withdraw its mandates and re-issue mandates at the
proper time in accordance with provisions of Rule 18. We refuse the State's remaining
grounds.
	The Clerk of this Court will send copies of this opinion to the Court of Appeals for
the Sixth District, the State Prosecuting Attorney, the District Attorney for Red River County,
and Appellant. 


Delivered June 29, 2011
Do Not Publish

Keller, P.J., would grant all grounds.